DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 152 and 166 are objected to because of the following informalities:  
in claim 152, lines 6 and 7, "it" and "its" lack clear antecedent basis and in line 14, “corresponding” is an indefinite term with respect to antecedent basis;
in claim 166, line 4, “it” lacks clear antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 152-154,156,157-161,164-171 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kincaid US 2015/0330140 (hereinafter Kincaid).
Re Claim 152. (new) 
Kincaid discloses a system for detecting the position of at least one moveable element (handle 108/bolt 110 on lock housing 104) of a window or door assembly (Fig.1; 102), the window or door assembly having a leaf (102) and a frame (106,103), the leaf being moveable relative to the frame between a closed position and an open position, the window or door assembly having a latch mechanism (lock/latch104/110, handle 108) to allow opening and closing of the leaf, said moveable element moving relative to a reference structure during operation of the latch mechanism, the moveable element (108,110) being mounted to the leaf (102) such that it moves with the leaf when the leaf is moved between its open and its closed positions, the system comprising: at least one magnetic field generator (magnet 122); at least one sensor (118,120) for sensing a magnetic field, the at least one sensor (118, magnetometer 120) being configured such that the magnetic field sensed changes as the at least one moveable element moves, one of said magnetic field generator and sensor being mounted to the moveable element in use and the other being mounted to a reference structure that the moveable element is moveable relative to (various locations of magnet and magnetometer - para [0033,0035]), the at least one sensor comprising a three axis magnetometer (120, para [0019]) that is able to detect the position of the corresponding magnetic field generator in three coordinate axes; and the system further comprising processor means (116) configured to receive output signals associated with the sensed magnetic field from the sensor and to determine the position of the at least one moveable element; wherein the system is configured to operate in a calibration mode (para [0022]) and a normal mode (para [0023]), wherein in the calibration mode the system is configured to register at least an output value from the at least one sensor (118,120) when the at least one moveable element is at a first predetermined position as a corresponding first reference value and wherein in the normal mode the processor means is configured to use at least the first reference value in determining the position of the at least one moveable element (para [0020-21]).  
Re Claim 153. (new)
Kincaid discloses a system according to claim 152, wherein the system includes memory (121) for storing output values provided by the at least one sensor (118,120).  
Re Claim 154. (new) 
Kincaid discloses a system according to claim 152, wherein in the calibration mode the system is configured to register an output from the at least one sensor when the leaf is at the closed position (para [0020-21]).  
Re Claim 156. (new) 
Kincaid discloses a system according to claim 152, wherein the system further comprises a handle assembly (108) to allow opening and closing of the leaf, the handle assembly comprising a handle casing (108) from which extends a handle grip (108) wherein one of the at least one magnetic field generator and at least one sensor (118) is mounted within the handle casing and the other of the at least one magnetic field generator and at least one sensor is mounted to the reference structure (106) (various locations of magnet and magnetometer – para [0033,0035]). 
Re Claim 157. (new)
Kincaid discloses a system according to claim 152, wherein the at least one moveable element is configured to move upon movement of a handle (108) that is moveable between open and closed positions to allow opening and closing of a leaf (102) of the window or door.  
Re Claim 158. (new)
Kincaid discloses a system according to claim 152, wherein the system further comprises a locking mechanism (104) having a lock drive assembly (105,114,119) that can be driven between a locked position and an unlocked position, one of said at least one magnetic field generator (122) and at least one sensor (118) being mounted to the lock drive assembly in use and the other being mounted to the reference structure in use (various locations of magnet and magnetometer – para [0033,0035]).  
Re Claim 159. (new)
Kincaid discloses a system according to claim 158, wherein in the calibration mode (para [0022]) the system is configured to register an output from the at least one sensor (118,120) when the lock drive assembly is in a locked position.  
Re Claim 160. (new)
Kincaid discloses a system according to claim 158, wherein in the calibration mode (para [0022]) the system is configured to register an output from the at least one sensor (118,120) when the lock drive assembly is in an unlocked position.  
Re Claim 161. (new)
Kincaid discloses a system according to claim 152, wherein the moveable element (108,110) is configured to be moveable in use within three coordinate axes (para [0019]).  
Re Claim 164. (new)
Kincaid discloses a system according claim 152, wherein one of the at least one magnetic field generator (122) and at least one sensor (108,120) is configured for mounting to the leaf (102,104), the processor means (116) being configured to determine a position of the moveable element (104) relative to the reference structure, at least when the leaf is in the closed position, and the processor means also being configured to determine a position of the leaf (102) relative to the frame (106).  
Re Claim 165. (new) 
Kincaid discloses a system according to claim 152, wherein the moveable element (handle 108) moves in a first degree of freedom or set of degrees of freedom during operation of the latch mechanism and the moveable element moves in a second degree of freedom or set of degrees of freedom during opening and closing of the leaf, the processor means (116) being configured to detect the position of the moveable element within the first degree of freedom or set of degrees of freedom, at least when the leaf is closed, and also configured to detect the position of the moveable element within the second degree of freedom or set of degrees of freedom.  
Re Claim 166. (new)
Kincaid discloses a system according to claim 152, wherein said at least one moveable element (108) which moves during operation of the latch mechanism is a handle (108) for actuating the latch mechanism (110), the handle having a handle grip which is mountable pivotally via a pivot axis to the leaf (102) or frame such that it can be rotated about the pivot axis between a closed position and an open position, one of said at least one magnetic field generator (122) and sensor (118,120) being configured for mounting to the handle grip in use (see various locations of magnet and magnetometer – para [0033,0035]).   
Re Claim 167. (new)
Kincaid discloses a system according to claim 166, the handle assembly (108) further comprising a spindle (conventional handle assembly for displacing a deadbolt or latch; para [0015]) connected to the handle grip such that as the handle grip is rotated, the spindle rotates, the handle assembly further comprising a cam and a cam follower, the cam being mounted around the spindle in use such that as the spindle rotates, the cam rotates, wherein the cam follower is moveable due to rotation of the cam, the cam follower comprising or having mounted thereto either said magnetic field generator or said sensor (various locations of magnet and magnetometer – para [0033,0035]).  
Re Claim 168. (new)
Kincaid discloses a system according to claim 152, wherein one of said at least one magnetic field generator (122) and at least one sensor (118,120) is configured for mounting to a locking drive rail of a locking mechanism that is part of the latch mechanism (104) and the other of said at least one magnetic field generator (122) and at least one sensor (118,120) is configured for mounting to the reference structure in use (wall 103) (see the various locations of magnet and magnetometer – para [0033,0035]).  
Re Claim 169. (new) 
Kincaid discloses a system according to claim 152, wherein said at least one moveable element (108,110) which moves during operation of the latch mechanism is a holding means (110), the holding means being moveable between a secured position and an unsecured position, one of said at least one magnetic field generator (122) and sensor (118,120) being configured for mounting to the holding means in use (see the various locations of magnet and magnetometer – para [0033,0035]).  
Re Claim 170. (new)
Kincaid discloses a system according to claim 169, wherein said holding means (110) is adapted for cooperating with a keep (Fig. 3,4; 112) in use to secure the leaf (102) to the frame (106).  
Re Claim 171. (new)
Kincaid discloses a system according to claim 169, wherein said holding means is a locking bolt (110) for cooperating with a keep (112) in use to secure the leaf (102) to the frame (106).  

Claim(s) 152-155 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lamb US 2015/0348385 (hereinafter Lamb).
Re Claim 152. (new) 
Lamb discloses a system for detecting the position of at least one moveable element (Fig.1; 102,100) of a window (102) or door assembly (100), the window or door assembly having a leaf and a frame (Fig.1), the leaf being moveable relative to the frame between a closed position and an open position, the window or door assembly having a latch mechanism to allow opening and closing of the leaf, said moveable element moving relative to a reference structure during operation of the latch mechanism, the moveable element being mounted to the leaf such that it moves with the leaf when the leaf is moved between its open and its closed positions, the system comprising: at least one magnetic field generator (108, para [0020]); at least one sensor (110) for sensing a magnetic field, the at least one sensor being configured such that the magnetic field sensed changes as the at least one moveable element moves, one of said magnetic field generator and sensor being mounted to the moveable element in use (108 on door/window) and the other being mounted to a reference structure (110 on wall/frame) that the moveable element is moveable relative to, the at least one sensor comprising a three axis magnetometer (110) that is able to detect the position of the corresponding magnetic field generator in three coordinate axes (para [0033]); and the system further comprising processor means (112, para [0022]) configured to receive output signals associated with the sensed magnetic field from the sensor (110) and to determine the position of the at least one moveable element (102,100); wherein the system is configured to operate in a calibration mode (para [0028]) and a normal mode, wherein in the calibration mode the system is configured to register at least an output value from the at least one sensor when the at least one moveable element is at a first predetermined position as a corresponding first reference value and wherein in the normal mode the processor means is configured to use at least the first reference value in determining the position of the at least one moveable element (see para [0028]).  
Re Claim 153. (new)
Lamb discloses a system according to claim 152, wherein the system includes memory (402) for storing output values provided by the at least one sensor (110).  
Re Claim 154. (new) 
Lamb discloses a system according to claim 152, wherein in the calibration mode the system is configured to register an output from the at least one sensor (110) when the leaf is at the closed position.  
Re Claim 155. (new)
Lamb discloses a system according to claim 154, wherein in the calibration mode the system is configured to register an output value from the at least one sensor (110) when the leaf is at a slightly open or night vent position (para [0020, last 4 lines).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 162,163 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kincaid.
Re Claim 162. (new) 
Kincaid discloses a system according to claim 152, wherein in the calibration mode (para [0022]) the system is configured to register a first output from the at least one sensor (118,120) when the leaf (102) is in the closed position and when the latch mechanism (113) is in the unsecured configuration and a second output from the at least one sensor when the leaf is in the closed position and the latch mechanism is in the secured configuration.  
While the exact methodology set forth above is not specifically disclosed by Kincaid, it would have been obvious to one of ordinary skill in the art that the structure and processing means of Kincaid clearly would be capable of providing the claimed functionality.
Re Claim 163. (new)
Kincaid discloses a system according to claim 162, wherein the latch mechanism (104) is operated using a handle assembly (108) having a handle grip, the handle grip being moveable between a closed position, in which the latch mechanism is in its secured configuration, and an open position, in which the latch mechanism is in its unsecured configuration, and wherein in the calibration mode (para [0022]) the system is configured to register a first output from the at least one sensor when the leaf is in the closed position and the handle is in the open position and a second output from the at least one sensor when the leaf is in the closed position and the handle is in the closed position.  
As noted above, while the exact methodology set forth above is not specifically disclosed by Kincaid, it would have been obvious to one of ordinary skill in the art that the structure and processing means of Kincaid clearly would be capable of providing the claimed functionality.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note EP 3754138.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675